Citation Nr: 0420551	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-36 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and intraspinal cystic lesions.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to April 
1973 and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

There is no evidence of record establishing a nexus between 
the veteran's degenerative disc disease and intraspinal 
cystic lesions and his period of active duty service.


CONCLUSION OF LAW

Degenerative disc disease and intraspinal cystic lesions were 
not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.303, 3.304 (2003).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The law addresses the notification and 
assistance requirements of VA in the context of claims for 
benefits.  

In this regard, it was held in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), that a 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In addition, the Court held, that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

In the present case, the issues on appeal arise from a claim 
for service connection for a back disability and a nervous 
condition.  In this context, the Board notes that a 
substantially complete application was received in August 
2000.  In September 2000, prior to the enactment of the VCAA, 
the AOJ notified the veteran of the elements required to 
warrant service connection.  In April 2001, the veteran 
clarified that his claim for a nervous condition was intended 
to be a claim for post-traumatic stress disorder (PTSD).   In 
May 2001, the AOJ provided notice to the claimant regarding 
the VA's duty to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim for PTSD; information and evidence 
that VA would seek to provide; and information and evidence 
that the claimant was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA  of 
any additional information or evidence that the veteran would 
want the VA to attempt to retrieve.  In April 2002, a rating 
decision was issued on the claim, denying service connection 
for both conditions.  In March 2004, before certification of 
the appeal to the Board, the AOJ sent an additional 
notification letter to the veteran, in reference to both the 
back disability claim and the PTSD claim.  It addressed VA's 
duty to assist in the same manner as the May 2001 letter 
above.  Thus, the Board finds that the content and timing of 
the May 2001 and March 2004 notices comport with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, all relevant VA medical records 
have been obtained and associated with the claims file, along 
with the veteran's service medical records, and records of 
private treatment.  Likewise, the veteran has been evaluated 
for VA purposes in connection with this claim.  Under these 
circumstances, the Board considers the duty to assist 
requirements are met. 


Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

The veteran served on active duty from July 1971 to April 
1973 and from November 1990 to August 1991.  The veteran 
contends that while serving during his second period of 
active duty, he injured his back twice, first, while pulling 
up tents and second while erecting showers.  He further 
contends that these injuries are related to his current back 
disorder.

With respect to the veteran's service from July 1971 to April 
1973, service medical records include the veteran's June 1971 
entrance examination, which was negative for any objective 
clinical findings, except for pes planus.  During service, 
the veteran was treated for an unnamed viral syndrome, 
hypochondriasis, and allergies.  The veteran's March 1973 
separation examination indicates that there was no change in 
health since the last physical, and he was found qualified 
for separation.   

With respect to the veteran's service from November 1990 to 
August 1991, service medical records reveal that the veteran 
underwent a quadrennial National Guard examination in May 
1990.  The veteran reported recurrent back pain on his 
subjective report of medical history.  Physical examination 
yielded no objective clinical findings referable to the 
spine.  The veteran reported for active duty in November 1990 
without further examination.  In conjunction with his claim, 
the veteran submitted copies of two signed statements by a 
doctor in the mobile army surgical hospital to which the 
veteran was assigned.  The first of these statements appears 
to document treatment in February 1991 for pain in the lower 
back due to a lifting injury while setting up a tent.  The 
assessment was acute sacro-illiac sprain and lumbar spasm.  
The second statement documents treatment in May 1991 for back 
pain due to disassembling shower facilities.  The assessment 
was acute lumbosacral sprain.   In July 1991, the veteran 
underwent examination for separation from active duty.  His 
subjective report of medical history indicates recurrent back 
pain.  Upon physical examination, there were no objective 
clinical findings referable to the spine.

Post service treatment reports from March 1995 to February 
2003 are also of record.  The relevant medical records 
pertaining to the claim for service connection for a back 
disability are detailed below. 

In October 1999, the veteran presented with complaints of 
lower back pain.  X-rays of the lumbosacral spine indicated 
there was narrowing of the L2-3 and L3-4  disc spaces.  The 
diagnostic impression was degenerative disc disease and 
sacralized L5.   

In January 2000, a magnetic resonance image (MRI) of the 
veteran's lower back revealed evidence of spondylosis 
associated with degenerative disc disease and disc 
herniation.  An intraspinal cystic lesion in the sacral spine 
canal was also noted.  

In April 2000, the veteran underwent a VA orthopedic 
consultation examination for lumbar spine pain at the request 
of his primary medical care provider.  The veteran reported 
that the initial symptoms began in 1996 as a result of an 
unexplained progressive onset, unrelated to any known history 
of trauma or other circumstances.  Physical examination 
revealed that there was no list or inclination of the lumbar-
sacral spine.  There was mild-moderate loss of lumbar 
lordosis.  No paraspinal muscle atrophy was indicated.  No 
signs of soft tissue injury were evident.  The veteran was 
not experiencing spasms.  The veteran did not have tenderness 
on palpation of the sacroiliac joint or of the sciatic notch.  
The active range of motion of the lumbar spine was mildly 
reduced in all planes of motion.   The examiner's impression 
of the lumbar spine was non-mechanical syndrome with 
degenerative disc disease.  The examiner encouraged the 
veteran's regular medical provider to monitor the veteran for 
signs of increased depression, as his increased perception of 
pain was more commonly related to effects of increased 
depression rather than to physical injury.  

In December 2001, the veteran underwent a VA general medical 
examination in conjunction with his claim.  The examiner 
reviewed the veteran's medical records and claims folder.  
Upon physical examination, the veteran's back showed no signs 
of pain, deformity, or tenderness.  With respect to the range 
of motion of the lumbosacral spine, the veteran had full 
flexion from 0 to 90 degrees and extension from 0 to 20 
degrees.  Lateral flexion was from 0 to 30 degrees.  Rotation 
was from 0 to 20 degrees.  An MRI of the lumbosacral spine 
was unremarkable, except for evidence of spondylosis and 
degenerative disc disease with disc herniation at the level 
of L2-3.  

In summary, the veteran's service medical records contain two 
instances of treatment for an acute lumbosacral sprain while 
on active duty, in February and May 1991.  The veteran's 
separation from active duty examination in July 1991, 
however, is negative for any objective clinical findings 
referable to the spine.  The first evidence of post service 
treatment for back pain was in October 1999, several years 
after separation.  This, and subsequent treatment, is without 
reference to any incident in service.  Although the record 
reflects that the veteran has a current back disorders, 
namely degenerative disc disease and cystic lesions, there is 
no indication that the disorders are related to his period of 
active duty.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt provision does 
not apply.  Therefore, service connection for degenerative 
disc disease and intraspinal cystic lesions is not warranted.


ORDER

Entitlement to service connection for degenerative disc 
disease and intraspinal cystic lesions is denied.


REMAND

A preliminary review of the record discloses aspects of the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) which must be addressed prior to 
disposition of the appeal.

In this case, the veteran contends that he has PTSD that is 
related to incidents he experienced during his periods of 
military service in Vietnam and in the Persian Gulf.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.  The Board notes that the veteran is not contending his 
claimed post-traumatic stress disorder is the result of 
combat.

The Board notes that the veteran is not in receipt of a 
combat-related decoration.  However, the Board observes that 
while stationed in Southwest Asia, the veteran's military 
occupational specialty was a patient administration 
specialist whose assignment was at a mobile army surgical 
hospital.  

Regarding his stressors, the veteran submitted a detailed 
letter in July 2001 describing events he experienced both in 
Vietnam and in Saudi Arabia.  Among the events listed, he 
recounts experiencing shelling at his camp when he was 
stationed with the 1st Aviation Brigade Headquarters and 
Headquarters Company, 17th Combat Support Group in Pleiku, 
Vietnam continually from May 1972 to December 1972.  The 
veteran also recounts attempted scud missile attacks 
overnight while at a warehouse in Port Dammam, Saudi Arabia 
in January 1991.  Additionally, the veteran reports 
explosions at the 912th MASH Hospital at Camp Thunder Rock in 
Kuwait where he was stationed, which occurred in July 1991.

The personnel records in the claims folder confirm that the 
veteran was stationed in Vietnam from May 1972 to December 
1972 and in Southwest Asia with the 912th Medical Hospital 
from January 1991 to July 1991.   However, the record does 
not reflect that an effort has been made to verify the above 
detailed stressors.  

In view of the above, and in order to fully and fairly 
adjudicate the veteran's appeal, this case is remanded to the 
RO via the Appeals Management Center in Washington, D.C. for 
the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should obtain the veteran's 
service personnel records for his active duty 
service between July 1971 and April 1973.  
Likewise, to the extent possible, the RO 
should prepare a summary of all of the 
claimed stressors reported by the veteran.  
This summary, and any additional information, 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  The USASCRUR should be requested 
to provide any information available which 
might corroborate the veteran's alleged 
stressors, including any operational reports 
from the veteran's unit in Vietnam and any 
other sources which may have pertinent 
information should be contacted.

3.  If the stressor is corroborated, the 
veteran should be scheduled for VA 
examination by a psychiatrist in order to 
determine the nature and severity of any 
psychiatric illness, to include post-
traumatic stress disorder.  The claims file 
should be made available to the examiner in 
conjunction with the examination.  All 
appropriate tests are to be conducted.  The 
RO should inform the examiner that only a 
stressor which has been verified may be used 
as a basis for a diagnosis of post-traumatic 
stress disorder.  If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether it is at least as likely as not 
(probability of 50  percent or more) that the 
stressor found to be established by the 
record was sufficient to produce post-
traumatic stress disorder, and whether there 
is a link between the current symptomatology 
and the in-service stressors found to be 
established by the record.

4.  Thereafter, the RO should readjudicate 
the claim for service connection for post-
traumatic stress disorder.  If the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



